Abatement Order filed December 18, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00635-CV
                                     ____________

                              KEVIN ELLIS, Appellant

                                            V.

           RELIANT ENERGY RETAIL SERVICES, LLC, Appellee


                   On Appeal from the Co Civil Ct at Law No 3
                              Harris County, Texas
                       Trial Court Cause No. 985,781-002

                              ABATEMENT ORDER

       On December 12, 2012, appellant notified this court that the parties are attempting
to reach an agreement to settle the issues on appeal, and requested that the deadline for
filing appellant’s brief be extended for 90 days. The motion is granted. Accordingly, we
issue the following order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until March 18, 2013. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other dispositive
motion. The court will also consider an appropriate motion to reinstate the appeal filed
by either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM